IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                            NO . 15-0184
                                          444444444444


                                 EX PARTE N.C., PETITIONER


           4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE TENTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444

                                           PER CURIAM


       N.C., a state-prison inmate, filed a petition to expunge criminal records. The trial court

denied the petition, and N.C. appealed. With his appeal, N.C. failed to include two filings required

by Chapter 14 of the Texas Civil Practice and Remedies Code. TEX . CIV . PRAC. & REM . CODE

§§ 14.002(a), .004 (requiring “[a]n inmate who files an affidavit or unsworn declaration of inability

to pay costs” to file both a declaration of previous filings and a certified copy of the inmate’s trust

account statement reflecting activity in at least the prior six months). The Tenth Court of Appeals

dismissed the action without notice or an opportunity for N.C. to cure the Chapter 14 filing defects.

Ex Parte N.C., No. 10-14-00102-CV, 2014 WL 2810632, at *1 (Tex. App.—Waco June 19, 2014,

no pet.). In a footnote, the court of appeals informed N.C. that he could file a motion for rehearing

within fifteen days. Id. at n.1. N.C. filed a timely motion for rehearing asking the court of appeals

to reinstate his appeal and asserting that he satisfied the Chapter 14 requirements with filings in the

trial court. On July 29, 2014, the court of appeals issued a letter stating, “Unless [N.C.] files an

affidavit or declaration ‘relating to previous filings’ within 30 days from the date of this letter,
[N.C.’s] motion for rehearing will be denied.” On August 20, 2014, again by letter, the court of

appeals confirmed receipt of N.C.’s declaration relating to prior actions and explained that the

declaration must be accompanied by a certified copy of N.C.’s inmate trust account statement.

Furthermore, the court of appeals stated, “Unless [N.C.] files the certified copy of his trust account

statement within 21 days from the date of this letter, [N.C.’s] motion for rehearing will be denied.”

Following receipt of the letter, N.C. sent the court of appeals the requested certified copy of his trust

account statement. Despite N.C. having complied with the court’s instructions and corrected both

Chapter 14 filing defects, the court of appeals denied N.C.’s motion for rehearing. Ex Parte N.C.,

456 S.W.3d 358, 360 (Tex. App.—Waco 2015, pet. filed).

        In our opinion today in McLean v. Livingston, ___ S.W.3d ___, ___ (Tex. 2016) (per

curiam), we hold that the court of appeals must give an inmate an opportunity to cure a Chapter 14

filing defect in an appellate proceeding, through an amended filing, before the court can dismiss the

appeal. Accordingly, we grant N.C.’s petition for review, and without hearing oral argument, TEX .

R. APP . P. 59.1, we reverse the court of appeals’ judgment and remand the case to the court of

appeals for consideration of the merits.



OPINION DELIVERED: April 1, 2016.




                                                   2